Citation Nr: 0627889	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  98-13 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a higher initial evaluation for service-
connected residuals of acid burns, left foot, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a higher initial evaluation for service-
connected residuals of acid burns on both legs and the right 
foot, currently evaluated as 0 percent disabling 
(noncompensable).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1964.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from an March 1998 rating 
decision by the New Orleans, Louisiana, Regional Office (RO) 
of the Department of Veterans Affairs (VA) which denied 
entitlement to service connection for hearing loss and 
residuals of acid burns on the veteran's legs and feet.  A 
supplemental statement of the case (SSOC) dated in December 
1998 granted service connection, in pertinent part, for 
residuals of acid burns on legs and feet with an evaluation 
of 0 percent disabling (noncompensable).  A December 2001 
evaluation of the veteran's residuals of acid burns of the 
legs and feet increased the veteran's disability rating to 10 
percent disabling for the left lower extremity and continued 
the 0 percent (noncompensable) rating for the right lower 
extremity effective November 5, 1997.  In September 2003 the 
veteran was afforded a videoconference hearing before the 
undersigned Veterans Law Judge who is rendering a decision in 
this appeal.  In March 2004 the Board remanded this appeal 
for further development.  After the requested development was 
completed the RO denied the veteran increased evaluation for 
service-connected residuals of acid burns on the left foot 
and service-connected residuals of acid burns on both legs 
and the right foot.


FINDINGS OF FACT

1.  The veteran's residuals of acid burns of the left foot 
are productive of atrophy of the extensor digitorum brevis 
muscle; no visible scarring was found on VA examination in 
March 2005..  

2.  The veteran's residuals of acid burns on both legs and 
the right foot are productive of scars that are well healed 
and do not limit the function of the legs or right foot and 
are not objectively tender or painful; no visible scarring 
was found on VA examination in March 2005.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent disabling for 
residuals of acid burns of the left foot is not warranted 
according to applicable schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.7, 4.124a, Diagnostic Code 8621 (2005).  

2.  An evaluation in excess of 0 percent disabling 
(noncompensable) for residuals of acid burns to both legs and 
the right foot is not warranted according to applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.31, 4.118, Diagnostic 
Code 7805 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations

The veteran asserts that increased evaluations are warranted 
for residuals of acid burns on his left foot and residuals of 
acid burns on both legs and the right foot.  

The history of the veteran's residuals of acid burns, see 38 
C.F.R. § 4.1, showed that he was burned by acid on both feet 
during service.  According to service medical records dated 
in 1962, the veteran was lifting a 200 pound jug of 
concentrated sulfuric acid when the bottom fell out and a 
glass container broke splashing acid on his lower legs.  A 
contemporaneous medical report showed a diagnosis of first 
and second degree chemical burns on both lower legs.  That 
diagnosis was later revised to second degree chemical burns 
on the left foot and third degree chemical burns on the right 
foot.  There was no report of scars on the veteran's feet on 
his separation examination report.  Post-service treatment 
reports and examinations showed scars on the veteran's feet 
and symptoms including pain, tingling, and atrophy of a 
muscle in the left foot.

A December 1998 VA Scars examination report showed that at 
that time scars from burns on the bilateral feet were 3cm x 
3cm.  There was no pain associated with the scars but they 
itched occasionally.  There was no tenderness or underlying 
adherence.  The skin was slightly loose but there was no 
ulceration or breakdown of the skin.  There was moderate 
depression of the scars "and only significant underlying 
tissue loss is present in the areas of the burns."  There 
was no active inflammation, edema, or keloid formation, and 
there was no significant limitation of function at that time.

A VA Scars examination report dated in November 1999 showed 
that it was impossible to measure the scars on the veteran's 
feet because of the length of time since his injury.  The 
examiner stated that on the left foot there were at least two 
white dots that were less than one-quarter inch in diameter 
and there was an area on his right foot that was extremely 
difficult to determine but with dimensions of approximately 1 
x 2 inches.  The examiner noted that due to the length of 
time since the accident, sun exposure, and normal aging it 
was very common for scars to no longer be visible.  There was 
no significant tenderness, adherence, ulceration, breakdown, 
elevation, inflammation, edema, keloid formation or 
depression and there did not appear to be significant tissue 
loss except there was some atrophy of the extensor digitorum 
brevis muscle.  The "spots" were hypopigmented.  There was 
no significant disfigurement or limitation of motion.  

A VA Peripheral Nerves examination report did not mention the 
veteran's residuals of acid burns, other than to say that he 
had a foot problem while in service.  The examiner did say 
that the musculature of the veteran's left foot was 
completely atrophied.

A VA Scars examination report dated in March 2001 showed that 
the veteran had a minimal scar from his in-service acid burn.  
There was a 1cm x 2cm well-healed area on the right lateral 
foot and a 1cm x 1cm area in the left instep.  The veteran's 
complaint was that they itched when his feet got hot.  The 
examiner noted that the veteran was status-post coronary 
bypass graft with a 1cm x 70cm "well left calf scar" from a 
saphenous vein graft and a 1cm x 40cm scar from the median 
sternotomy.  The examiner stated that there was no 
tenderness, unusual adherence, abnormal texture, breakdown of 
skin, ulceration, or significant elevation or depression due 
to the scars.  There was no significant underlying tissue 
loss, inflammation, edema, keloid formation, or 
disfigurement.  There was no abnormal color.  The examiner 
believed there was no limitation of function because of the 
veteran's scars.

A VA Muscles examination report, also dated in March 2001, 
showed that there was significant muscle atrophy on the left 
extensor digitorum brevis compared to the right side and that 
the veteran had weak toe extension on the left side.  There 
was no significant skin lesion or scar overlying the left 
extensor digitorum brevis muscle.  The examiner believed that 
it was very unlikely that the veteran's muscle atrophy was 
related to his in-service acid burn.  More than likely the 
atrophy was secondary to the veteran's diabetes.  The 
examiner did not believe the atrophy would significantly 
interfere with "functional ability or activities of daily 
living."

Private medical treatment reports dated in 2002 suggested 
that the veteran suffered from polyneuropathy of the 
bilateral lower extremities.

A VA General Medical examination report showed that the 
veteran's gait was "quite a bit" altered and he ambulated 
with a quad-cane.  The veteran had multiple scars, including 
one on his left medial leg that measured "48x1 cm."  His 
skin was otherwise unremarkable.  The examiner noted that the 
veteran had full range of motion in all extremities, that he 
had palpable pulses in both feet, and that sensation was 
intact to monofilament testing.  Neurologically, both 
patellar and Achilles deep tendon reflexes were absent 
bilaterally.  The examiner did not discuss the cause of the 
veteran's lack of reflexes in both feet in detail.

A letter from Dr. Watkins dated in December 2004 showed that 
he believed the veteran's polyneuropathy of a mixed motor and 
sensory type affecting the lower extremities was "the result 
of a chemical accident back in 1962 will [sic.] serving in 
the Navy."

The most recent medical evidence concerning the veteran's 
residuals of acid burns to the feet and legs is a VA General 
Medical examination report dated in March 2005.  Upon 
examination of the skin and appendages the examiner found no 
visible burn scars.  The examiner found that that the 
veteran's ankle reflexes were absent bilaterally and the rest 
were "1+ coordination."  Rhomburg sign was positive, there 
was ataxia, and the veteran's position and vibration senses 
were impaired.  He was unable to do tandem, heel or toe 
walking.  After looking at the most recent EMG impression 
dated in March 2000 the examiner believed, in pertinent part, 
that the veteran suffered from early peripheral neuropathy in 
the "lower limb" which could be secondary to diabetes 
mellitus.  The examiner commented that the veteran had 
bilateral tingling in symmetrical distribution "to foot."  
The examiner also noted that the veteran had already had "a 
couple" EMG studies.  The examiner concluded that the 
veteran suffered from a complication of diabetes, that he had 
an EMG pattern consistent with diabetic neuropathy and that 
his peripheral neuropathy was less likely than not caused by 
his service-connected acid burns to the lower extremities.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  The veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection.  In such a case, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

A.  Residuals of Acid Burns, Left Foot

The veteran's residuals of acid burns, left foot, are rated 
as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8621.  DC 8621 concerns neuritis of the external 
popliteal nerve and is rated using the same criteria as 
paralysis of the external popliteal nerve, which is covered 
by DC 8521.  Under DC 8521, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the external 
popliteal nerve.  A 20 percent evaluation is warranted for 
moderate paralysis.  Id.

The Board observes that the words "mild" and "moderate" 
are not defined in the VA rating schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2005).  

The Board finds that a higher initial evaluation is not 
warranted under DC 8621.  The March 2005 VA General Medical 
examination did not show that the veteran's left foot had a 
moderate level of neuritis or paralysis of the external 
popliteal nerve caused by residuals of acid burns to the left 
foot.  See 38 C.F.R. § 4.118a, DC's 8521, 8621 (2005).  
Instead, it appears from the record discussed above that 
multiple physicians believe that the majority of the 
veteran's lower extremity difficulties, including his 
neurological difficulties, are due to complications from his 
diabetes.  An evaluation in excess of 10 percent disabling 
must therefore be denied.

The Board also finds that an evaluation in excess of 10 
percent disabling is also not warranted under either the new 
or the old regulations regarding scars, which are discussed 
in detail in Section B below.  The March 2005 VA General 
Medical examination did not show that the veteran's left foot 
had a limitation of function secondary to his scars.  See 
38 C.F.R. § 4.118a, DC 7805 (2005).  

Since the veteran's left foot second-degree burn scar is not 
deep, does not cause limited motion, is not of a large area, 
is not unstable, and is not painful or tender on examination, 
the old and new Diagnostic Codes 7801, 7802, 7803 and 7804 do 
not provide a basis for a compensable evaluation.  See 
38 C.F.R. § 4.118 DC's 7802, 7803, 7804 (1998); 4.118a, 
38 C.F.R. § 4.118aDC's 7801, 7802, 7803, and 7804 (2005).



B.  Residuals of Acid Burns on Both Legs and the Right Foot

The veteran's service-connected residuals of acid burns on 
both legs and the right foot have been rated as scars under 
Diagnostic Code (DC) 7805.  Under 38 C.F.R. § 4.118 DC 7805 
other scars will be rated on limitation of function of the 
part affected.  

The Board notes that the regulations for evaluation of skin 
disabilities were revised, effective on August 30, 2002. 67 
Fed. Reg. 49590 (July 31, 2002).  According to VAOPGCPREC 7-
2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during the appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. 
§§ 4.118.  Therefore, the Board will address whether: (1) the 
veteran is entitled to a higher rating under the old criteria 
and (2) whether the veteran is entitled to a higher rating 
under either the old or the new criteria.  It is noted that 
the effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change. VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).

In this case Diagnostic Code 7805 was unchanged by the August 
2002 amendments.  Under the old rating criteria as well as 
under the new, scars under Diagnostic Code 7805 are rated on 
the basis of the limitation of function of the part affected.  

Prior to the August 2002 amendments, 38 C.F.R. § 4.118, DC 
7801, was used to rate scars that resulted from third degree 
burns.  Under DC 7801 scars resulting from a third degree 
burn that had an area or areas exceeding 6 square inches 
(38.7 square centimeters) warranted a 10 percent evaluation.

DC 7802 (as in effect prior to the August 2002 amendments) 
awarded a 10 percent evaluation for scars from second degree 
burns with an area approximating 1 square foot (0.1 square 
meter).  An evaluation of 10 percent was also warranted for 
superficial scars that were poorly nourished with repeated 
ulceration or that were superficial, tender and painful on 
objective demonstration.  See 38 C.F.R. § 4.118 DC's 7802 - 
7804.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005).

The Board finds that an increased (compensable) evaluation is 
not warranted under either the new or the old regulation.  
The March 2005 VA General Medical examination did not show 
that the veteran's residuals of acid burns on the legs or 
right foot were manifested by any visible scars or produced 
any limitation of function.  See 38 C.F.R. § 4.118a, DC 7805 
(2005).  Though the veteran's scars were the result of second 
and third degree burns they are no longer visible.  The 
December 1998 VA Scars examination report showed that at that 
time scars from burns on the bilateral feet were 3cm x 3cm.  
There was no pain associated with the scars but they itched 
occasionally.  There was no tenderness or underlying 
adherence.  The skin was slightly loose but there was no 
ulceration or breakdown of the skin.  There was moderate 
depression of the scars "and only significant underlying 
tissue loss is present in the areas of the burns."  There 
was no active inflammation, edema, or keloid formation, and 
there was no significant limitation of function at that time.  
They therefore do not meet the criteria for a compensable 
evaluation as laid out under 38 C.F.R. § 4.118 DC's 7801, 
7802, 7803, 7804 (prior to the August 2002 amendments).  The 
veteran's claim for a compensable initial evaluation must 
therefore be denied.

Since the veteran's scars on both legs and the right foot are 
not deep, do not cause limited motion, are not of a large 
area, are not unstable, and are not painful or tender on 
examination, the new Diagnostic Codes 7801, 7802, 7803 and 
7804 do not provide a basis for a compensable evaluation.  
See 38 C.F.R. § 4.118a, DC's 7801, 7802, 7803, and 7804.

C.  Conclusion

In reaching these decisions regarding the veteran's claims 
for higher initial evaluations, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against the claim.  The Board has also considered 
the benefit-of-the-doubt rule; however, as the preponderance 
of the evidence is against the appellant's claim, such rule 
is not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002) 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) that VA must request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant and his 
representative in February 2003 and April 2004.  The February 
2003 letter satisfied element (1) by informing the veteran 
that evidence showing that his service-connected disability 
had worsened was necessary to substantiate his claim.  The 
April 2004 letter satisfied element (2) by informing the 
veteran that VA was responsible for obtaining records held by 
any Federal agency and that VA would make reasonable efforts 
to obtain relevant records not held by any Federal Agency.  
It satisfied element (3) by informing the veteran and his 
representative that it was his responsibility to make sure 
that VA received all requested records that are not in the 
possession of a Federal department or agency.  Since this 
letter fully provided notice of elements (1), (2), and (3), 
see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  With respect to element (4), 
the Board notes that the RO's April 2004 letter contained a 
specific request that the appellant send VA any evidence or 
information that he may have pertaining to his claim.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.

The unfavorable RO decision that is the basis of this appeal 
was decided prior to the enactment of the VCAA.  In such 
cases, there is no error in not providing notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  Id.  Rather, the appellant is to be given proper 
subsequent VA process, and the Board is to make findings on 
the completeness of the record or on other facts permitting 
the Court to make a conclusion of lack of prejudice from 
improper notice.  Id.  

In this case, the February 2003 and April 2004 letters were 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
letters fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The appellant has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  
Therefore, the timing-of-notice error was nonprejudicial in 
this case.  In light of the content-complying notice that the 
RO provided prior to sending the case to the Board for de 
novo review, the appellant was not prejudiced by the delay in 
providing content-complying notice, because, under these 
circumstance, the error did not affect the essential fairness 
of the adjudication.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The veteran has been 
afforded a VA examination.  He has not referred to any other 
pertinent evidence that he wanted VA to obtain.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

ORDER

A higher initial evaluation in excess of 10 percent disabling 
for residuals of acid burns on the left foot is denied.

A higher initial (compensable) evaluation for residuals of 
acid burns on both legs and the right foot is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


